ADVISORY ACTION
Response to Arguments
Applicant's proposed amendment under AFCP 2.0, filed on Oct. 28, 2021 would not place the application in condition for allowance.  Regarding claim 1, Applicant's proposed arguments have been fully considered, but they would be moot in view of new grounds of rejection necessitated by amendment. Ion suggests the limitations as discussed previously. Ferguson suggests a location trigger wherein detecting the location trigger comprises determining that a current location of the vehicle corresponds to a designated location ([0051] and Fig. 2B As shown in FIG. 3, at block 302, a determination [i.e., a location trigger] may be made, by the vehicle and/or a server, whether the vehicle is approaching a traffic signal [i.e., designated location]. For instance, the determination may be made based on a location of the vehicle [i.e., current location] in relation to a known map having locations of traffic signals.). Therefore, it would have been obvious at the time the invention was filed to substitute the light detection trigger of Ion, with the location trigger as suggested by Ferguson. The motivation would be to determine whether the clarity of an image of the area 204B may be affected by lighting conditions. Ferguson at ¶0048.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a computing system “determining that a current location of the vehicle corresponds to a designated location” as recited in claim 21 and a computing system to “adjust a light control feature”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The only limitation that claims the “computing system” is the the computing system adjusts 
Regarding the proposed amendment to claim 25, Ion also suggests “the sun is likely to be positioned behind an object” in par. 0051 and Fig. 4: “scene 400 can include a light source (e.g., sun 402)...Other objects can also be in scene 400, for example, trees, vehicles, bridges, tunnels, traffic signs, traffic lights, roadway markings, street lamps, people, animals, or any other object that can be detected in a vehicle vision system.” Additionally, Ferguson suggests “the sun is likely to be positioned behind an object” in Fig. 2B.
For at least the above reasons, the amendment would not place the case in condition for allowance and will not be entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
	

/Alison Slater/Primary Examiner, Art Unit 2487